Name: Council Regulation (EEC) No 3657/84 of 19 December 1984 extending Regulation (EEC) No 652/79 on the impact of the European Monetary System on the common agricultural policy
 Type: Regulation
 Subject Matter: monetary relations;  agricultural policy
 Date Published: nan

 28 . 12. 84 Official Journal of the European Communities No L 340/9 COUNCIL REGULATION (EEC) No 3657/84 . of 19 December 1984 extending Regulation (EEC) No 652/79 on the impact of the European Monetary System on the common agricultural policy THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to he Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 2543/73 (2),' and in particular Article 3 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament, Whereas Regulation (EEC) No 652/79 (3), as last amended by Regulation (EEC) No 3604/83 (4), intro ­ duced the ECU into the common agricultural policy in 1979 for a transitional period, which has been extended on a number of occasions ; whereas the use of the ECU for fixing prices and other amounts appli ­ cable to agricultural products and products derived therefrom has proved a useful instrument for the management of the common agricultural policy ; whereas this positive experience argues in favour of such continued application of the ECU, HAS ADOPTED THIS REGULATION : Article 1 The second subparagraph of Article 5 of Regulation (EEC) No 652/79 is hereby replaced by the following : 'It shall apply until 31 March 1987.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. If shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1984. For the Council The President P. O'TOOLE (') OJ No 106, 30 . 10 . 1962, p. 2553/62. (2) OJ No L 263, 19 . 9 . 1973, p. 1 . (3) OJ No L 84, 4. 4. 1979, p. 1 . O OJ No L 358 , 22 . 12 . 1983, p. 1 .